IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


CITY OF REDMOND, a Washington                    No. 70815-5-1
municipal corporation,                                                         t-3   ':.''•• ':
                                                                               ess    —: c
                                                 DIVISION ONE                  en      i':
                    Appellant,

                                                  UNPUBLISHED OPINION

BRIAN and MARILYN HOWE,
husband and wife,

                     Respondents.                 FILED: February 2. 2015

       Spearman, C.J. —This appeal arises from a dispute over the ownership
of a parking lot located adjacent to commercial property in Redmond,
Washington. The Howes sought to quiet title in the lot, which is owned in record
title by the City of Redmond (City). The Howes claim that they have acquired
ownership of the parking lot by adverse possession or, in the alternative, that
they have a prescriptive easement. At trial, the trial court entered partial
summary judgment for the Howes. The parties stipulated to a ruling against the
City on the remaining fact issue for trial and entered a stipulated judgment. The
City appeals, arguing that the undisputed facts fail to establish the Howes' hostile
 possession of the disputed parcel. We affirm.
No. 70815-5-1/2


                                          FACTS

       The parties dispute ownership of a parking lot that comprises a small

portion of a much larger tract of former railroad property, previously owned by

Burlington Northern/Santa Fe Railroad (BNSF) and its predecessor, Northern

Pacific Railroad. This larger tract was transferred by BNSF to the Port of Seattle

in 2009. In June 2010, the City acquired title to approximately 3.9 miles of the

tract, including the parking lot at issue here. The parking lot lies adjacent to

commercial property owned by the Howes, who, along with their predecessors in

interest, have used and maintained the parking lot for over two decades.

       The Howes contend that they have acquired ownership of the parking lot

by adverse possession or, in the alternative, claim to have a prescriptive

easement. In cross motions for summary judgment below, the Howes maintained

that they were entitled to judgment because the undisputed facts established

each element of their adverse possession claim: possession of the parcel for ten

years that was exclusive, actual and uninterrupted, open and notorious, and

hostile.1 The City argued that as a matter of law the Howes could not establish

the hostility element and moved the court for judgment in its favor. The trial court

denied the City's motion and granted the Howes' motion in part. The City's

motion for reconsideration, was denied. The City appeals, renewing its argument

that the Howes cannot establish the hostility element based on the undisputed




       1 Chaplin v. Sanders. 100 Wn.2d 853, 858, 860-62, 676 P.2d 431 (1984).
No. 70815-5-1/3


facts and the City is entitled to judgment. The relevant facts before the trial court

and on appeal are set out below.

        The Howes purchased the commercial property located at 16725 N.E.

Cleveland Street in Redmond, Washington in July 1990 from Kelley Properties

(Kelley). At the time of the sale, Kelley leased approximately 12,425 square feet

of right of way from BNSF, which it had paved, landscaped, and used as a

parking lot for its commercial tenants and their customers. Kelley paid BNSF

approximately $476 per month in rent for the parking lot. The BNSF/Kelley lease

was still in effect at the time the Howes purchased the Kelley property.2

        The parties disagree whether the Howes were aware of the BNSF/Kelley

lease when they purchased the Kelley property in 1990. But it is undisputed that

the Howes neither paid rent to, executed a new lease with, nor sought

permission from BNSF, to use the parking lot. It is also undisputed that after the

Howes took possession of the Kelley property, they continued to use the parking

lot for business purposes.3

        In 1993, BNSF attempted to prohibit the Howes' access to the parking lot

by placing approximately 16 large concrete ecology blocks in a line along the

        2In January 1990, on the eve of sale to the Howes, Kelley's representative sought to
reform the BNSF/Kelley lease, requesting a lower rental price in order to facilitate a sale of the
Kelley property. The record does not indicate whether Kelley and BNSF reached an agreement
on this matter.

        3 In January 2006, the Howes sold their property to Cleveland Holdings, LLC, which
operated a business known as Norsk Remodeling on the premises from January 2006 to June
2010. Cleveland Holdings continued to use the parking parcel in the same manner as the Howes.
In June 2010, the Howes reacquired the property via foreclosure sale. Shortly thereafter, the
Howes leased the premises to Hope-Link, a local charitable organization. Hope-Link has been
operating on the property since fall 2011. Hope-Link, its employees, volunteers, and customers
have used the parking parcel in the same manneras the Howes during their occupancy. For
purposes ofthis memorandum, the use and possession ofthese parties is referred to collectively
as that of "the Howes."
No. 70815-5-1/4


southern boundary with the Howes' property, blocking the Howes' access to the

parking lot. The next morning the Howes used a truck to push several of the

blocks out of the way and immediately resumed use of the parking lot. In 1996,

the Howes moved the remaining ecology blocks and had the parking lot

resurfaced. Around 1995, the Howes resurfaced and restriped the parking lot and

removed some trees. Aside from the action in 1993, neither BNSF nor its

successors ever obstructed or interfered with the Howes' possession and use of

the parking lot until this dispute arose.

        In 1998 or 1999, a BNSF representative approached the Howes to inquire

whether they were interested in purchasing the parking lot. The Howes had lunch
with the BNSF representative to discuss terms of a potential sale. The parties
dispute the nature of this discussion and whether it involved the property at issue
in this case and whether it resulted in the Howes making an offer to purchase the

property. It appears undisputed, however, that negotiations regarding BNSF's
offer to sell the property occurred and that at about the time ofthe discussions,
the Howes applied for a loan in the amount of $111,600, the amount BNSF
asserts was the agreed upon purchase price.4 There is no evidence that during
the discussions the Howes expressed a claim of ownership or prescriptive rights

over the parking lot or that BNSF acknowledged such a claim. Nor is it asserted

        4The bank records produced by the Howes on summary judgment show thatthey
applied for a loan in the amount of $111,600 to "acquire additional land for use as a parking lot.
Land to be acquired totals approximately 12,400 square feet." Clerk's Papers (CP) at 189. "The
land contiguous...is being sold by Burlington Northern/Santa Fe Railroad as part of new company
policy to sell excess holdings." CP at 192. The description of the land in the loan documents is
consistent with the description ofthe parking lot at issue in this case. The Howes claim, and
BNSF does not dispute, that they did not proceed with seeking funding because BNSF could not
 provide sufficient proofof ownership.
No. 70815-5-1/5


that the Howes expressly acknowledged BNSF's ownership of the property.

During and after the discussions, the Howes continued to use the parking lot as

they had since 1990.

       The Howes initiated this action on December 23, 2011 and in April 2012,

sent a letter to the City claiming ownership of the parking lot.

                                   DISCUSSION

       We review the trial court's entry of summary judgment de novo. Ranger

Ins. Co. v. Pierce County. 164 Wn.2d 545, 552, 192 P.3d 886 (2008). Summary

judgment is proper if, viewing the facts and inferences in favor of the nonmoving

party, there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law. jd.; CR 56(c).

       A party claiming title to land by adverse possession bears the burden of

establishing actual possession of the parcel for ten years that was (1) exclusive;

(2) continuous and uninterrupted; (3) open and notorious; and (4) hostile. See

Chaplin v. Sanders, 100 Wn.2d 853, 858, 860-62, 676 P.2d 431 (1984). Because

the holder of legal title is presumed to possess the property, the party claiming

adverse possession bears the burden of proof on each element, jd.; see also

Miller v.Anderson. 91 Wn. App. 822, 828, 964 P.2d 365 (1998). In this case, the

parties only dispute the element of hostility. We consider first whether the Howes'

initial entry onto the parking lot was hostile or permissive.

       Possession is not hostile, and so not adverse, if it is with the owner's

permission. Chaplin, 100 Wn.2d at 861-62. A leasehold tenant holds a

subordinate title to the lessor and necessarily possesses land with permission
No. 70815-5-1/6


from the landowner; thus, a lessee is not an adverse possessor of leased

property. See Bowden-Gazzam Co. v. Kent. 22 Wn.2d 41, 154 P.2d 292 (1944);

Northern Pac. Rv. Co. v. George. 51 Wash. 303, 98 P. 1126 (1908).

       Permission is personal to the grantor and cannot extend beyond that

person's ownership. Miller. 91 Wn. App. at 829. The party granting permission

determines when permissive use terminates for purposes of adverse possession,

jd. Consequently, once an adverse possession claimant has been granted

permission to use or occupy another's land, conveyance of the claimant's

property will not revoke that permission, jd. at 831-32. Permission to use or

occupy land given to a claimant's predecessor in interest is imputed to the

claimant. Id; Chaplin, 100 Wn.2d at 862.

       In this case, the trial court concluded that the Howes' initial entry was

hostile because they never entered a lease with BNSF and did not pay rent. But

there is no dispute that the Howes' predecessor in interest, Kelley, possessed

the parking lot pursuant to a lease with BNSF. Although Kelley utilized the

parking lot infrequently during its final years of possession (due to a fire and

subsequent decreased tenancy in its commercial building), there was no

evidence that the BNSF/Kelley lease was ever terminated, or that Kelley's

permission to use the parking lot was otherwise revoked by BNSF. On the

contrary, a letter sent from Kelley's representative to BNSF on the eve of sale to

the Howes, which expressed Kelley's desire to renegotiate its lease terms,

indicates that the BNSF/Kelley lease was still in effect. And Kelley's conveyance

of its property to the Howes did not revoke BNSF's permission to use the parking
No. 70815-5-1/7


lot. Miller, 91 Wn. App. at 829. It is immaterial whether the Howes assumed the

BNSF/Kelley lease, entered a new lease, paid rent to BNSF, or affirmatively

requested permission from BNSF to use the parking lot. Because their

predecessors in interest had permission to possess the parking lot, the Howes'

initial possession of the parking lot was also permissive.

       Occupation that is permissive in its inception cannot ripen into adverse

possession, but only if there has been a "distinct and positive assertion by the

dominant owner of a right hostile to the owner. . . ." Northwest Cities Gas Co. v.

Western Fuel Co., 13 Wn.2d 75, 84, 123 P.2d 771 (1942). However, "courts will

not permit the 'theft' of property by adverse possession unless the owner had
notice and an opportunity to assert his or her right." Herrin v. O'Hern, 168 Wn.

App. 305, 310, 275 P.3d 1231 (2012) Thus, where a claimant's use of land is
less than pervasive, courts are reluctant to acknowledge that the use is hostile to
the owner. In this case, it is undisputed that the Howes and their predecessors

were the sole occupiers and users of the property for more than twenty years.

And most significantly, in 1993, the Howes rebuffed BNSF's only attempt to
exclude them from the parking lot by removing the barricade BNSF had placed
there. This was a distinct and positive assertion of a right hostile to the owner

that put BNSF on notice of the hostile nature of the Howes' claim. The trial court
properly concluded that this acttriggered the adverse possession period.
       Next, we consider whether the Howes' hostile possession terminated prior
to the running of the ten-year adverse possession period. It is well established
that a claimant who recognizes superior title in the true owner during the
No. 70815-5-1/8


statutory period cannot establish the element of hostility, so long as that

recognition is established by the claimant's objective conduct. Chaplin, 100

Wn.2d 853. The City argues that the Howes' offerto purchase the property from

BNSF constituted such objective conduct and defeated their claim of hostility.5

We disagree.

        In general, an adverse possession claimant's offer to purchase disputed

land does not defeat the hostile nature of the claimant's occupation. As explained

in American Law Reports:

        the rule seems well settled that such purchase will not in and of
        itself interrupt the adverse possession. This is true for the evident
        and practical reason that one claiming adversely may, and usually
        does, desire, in making the purchase, merely to protect his
        possession and to avoid possible litigation, and he should not be
        deemed to have intended to abandon a title by conduct the purpose
        of which was to strengthen it. As has been said: "He joins the two
        together, and possesses whatever title both may give him." See
        Omaha & F. Land & T. Co. v. Hansen (1891) 32 Neb 449, 49 NW
        456, infra.

        The purchase "does not prove, and alone it does not even tend to
        prove, a change in the character of the possession or a recognition
        of a title paramount." Oldig v. Fisk (1897) 53 Neb 156, 73 NW 661,
        infra.


125 A.L.R. 825 (Originally published in 1940).

        Washington cases addressing the issue are consistent with this position.

In El Cerrito, Inc. v. Rvndak, 60 Wn.2d 847, 854, 376 P.2d 528 (1962), a property


         5 Although BNSF asserts that the Howes made an offer to purchase the property, they
offer no evidence in support of this claim. At most, the evidence shows that the Howes met with a
BNSF representative to discuss BNSF's offer to sell the property and "[t]he negotiations
proceeded to the point that the Howes applied to their bank for a loan to finance the purchase of
the parking parcel from [BNSF]." Brief of Appellant at 6. The Howes deny they made such an
offer. They assert that the BNSF representative offered to sell the property for a specific price and
that they applied for a loan in that amount. But even ifwe assume, for purposes of summary
judgment, that the Howes offered to purchase the property, it does not affect our analysis.


                                                  8
No. 70815-5-1/9


owner's eaves overhung the property line with a neighboring parcel by several

feet. During negotiations to sell the property, the owner commissioned a survey

and discovered the encroachment. In an effort to perfect title and expedite the

sale of his parcel, the property owner made an offer to purchase the disputed

strip of land, even though he believed he owned it. The trial court held that this

offer was insufficient to defeat the element of hostility and the Supreme Court

affirmed.


       In State v. Stockdale, 34 Wn.2d 857, 210 P.2d 686 (1949), overruled on

other grounds, Chaplin, the State of Washington occupied and developed

approximately ten acres of land under the erroneous belief that it held title. Three

years into its occupation, and after significant development, the State opened the

land to the public as a state park. About two years after the park opened, a State

employee discovered that many of the State's improvements encroached on the

neighboring owner's property. No action was taken by the state with regard to

ownership of the land at that time. Rather, the State continued to develop and

use the land as a state park, open to the public. Two years later, the neighboring

tract was acquired by John Rumsey, at which time "[tjhere were some

negotiations had between Mr. Rumsey and [the State] with reference to making

some adjustment of title." jd. at 860. Apparently, these negotiations did not result

in an agreement, as the State continued to use the land as a state park and

brought a condemnation suit to quiet title. In response to the State's action, the

plaintiff argued that the negotiations to purchase the disputed land constituted an

acknowledgment of superior title by the State, which defeated its claim of hostile
No. 70815-5-1/10


possession. The Court disagreed, concluding that "[t]he negotiations had with a

view of perfection of title rather than indulging in litigation did not operate as an

interruption of the adverse possession." Id. at 862.

        Similarly, in Silverstone v. Hanlev, 55 Wash. 458, 460, 104 P. 767 (1909),

the Court held that payment of back taxes did not necessarily defeat the element

of hostility. In that case, the claimant and his predecessor in interest had

exclusively possessed a parcel of land for over ten years. Id. at 458-59. The

predecessor had fenced that land and planted an orchard upon it before

conveying it to the claimant, jd. at 458. Years into the occupation, the claimant

received a tax certificate that had been assessed to an unknown owner, jd. The

Court held that the claimant's payment of the tax debt was merely a recognition

of the taxing power of the state, not an acknowledgment of superior title in the

"unknown owner." jd. at 459. Citing various foreign cases, the Court noted "'a

party in possession of premises claiming to own the same may buy his peace by

purchasing any outstanding title or claim of title without admitting such title or

claim of title to be valid ... He has a right to quiet his possession and protect

himself from litigation in any lawful mode that appears to him most advantageous

or desirable.'" \± (quoting Cannon v. Stockmon, 36 Cal. 535, 538-39, 95 Am.

Dec. 205(1869)).

        The City relies on Peeples v. Port of Bellingham, 93 Wn.2d 766, 613 P.2d

1128 (1980)6 to argue that an offer to purchase land is objective conduct


        6To the extent the holding of Peeples relied on the Port's failure to establish its claim to
the property was in "good faith," (see Peeples, 93 Wn.2d at 775) we note that that rationale was
explicitly rejected in Chaplin, 100 Wn.2d at 861, n.2.


                                                 10
No. 70815-5-1/11


acknowledging superior title in another which defeats the hostility element of an

adverse possession claim. But they misconstrue the holding of that case.

Peeples involved an adverse possession claim asserted by the Port of

Bellingham (Port) over certain coastal property. Beginning in 1957, the Port had

purchased certain tidelands adjacent to the disputed parcel and began to

develop them. With respect to the disputed parcel, the evidence showed that the

Port obtained the permission of the owner to dredge an 80-foot channel through

the property to float in rock barges. Id. at 767-69. It was undisputed that this was

a "'one-time'" use with no further intended use of this channel, although it was

occasionally used by fisherman as a winter moorage for their boats, lid. at 769. It

was also undisputed that, between 1957 and 1970, "'[tjhere were many, many

years when there was nothing there.'" Id. at 770.

       Later, in 1966 the Port learned that it did not own the disputed property, jd.

Nevertheless, it began construction of a boat launch and related facilities. In

1972, the Port's attorney wrote a letter to the owners of the disputed parcel,

offering to purchase the property. Id In the letter, the Port specifically referred to

the disputed property as "property that is owned by Yelton and Miller [the true

owners]," expressed a "desire[] to acquire this property and asked the true

owners to "establish your asking price and then submit itto the Port."7 jd. at 774-

75. The parties could not agree on the terms of a sale and each sued to quiet

title. Id The trial court found for the Port and the Court of Appeals affirmed. The

Supreme Court reversed.


       7The subject line of the letter also refers to the property as "Yelton-Miller Property."

                                                11
No. 70815-5-1/12


      The Supreme Court disagreed that the evidence supported a conclusion

that the Port's possession of the disputed property was uninterrupted and that its

use had been open, notorious, hostile, and exclusive and held under color of title

for more than ten years. Id at 773. The Court noted that the evidence showed

that the Port at no time had exclusive possession of the property and that its use

of the property was not continuous. Id Moreover, the Court found that use of the

property to moor floating structures from time to time was inadequate to provide

notice to an owner that someone was claiming title adversely. Id As to the

element of hostility, the Court observed that the Port dredged the property with

the permission of the owners and that in the Port's letter initiating negotiations to

purchase the property "it admitted ownership in petitioners or their predecessors

in interest." Id at 775. Nor did it assert or even imply a claim to the property. Id

       In this case it is beyond dispute that at least since 1993 when the Howes

repelled BNSF's effort to exclude them from the property, the Howes have been
in continuous and exclusive possession of the property. And although, the Howes

responded to BNSF's offer to sell the property, there is no evidence that they
expressly admitted ownership in BNSF. Indeed, during and following the
unsuccessful negotiations, BNSF concedes that the Howes continued their
exclusive use and possession ofthe property. Brief ofAppellant at 6. Unlike in
Peeples, where the claimant by its own admission acknowledged title in the true

owner, here, the Howes at most only made an offer to purchase the property.

Standing alone, this is insufficient to constitute the kind of objective conduct
necessary to acknowledge superior title in another. The mere making of such an


                                          12
No. 70815-5-1/13


offer, without more, does not negate evidence that otherwise establishes the

element of hostility in an adverse possession claim. Accord El Cerrito, 60 Wn.2d

at 854; Stockdale; 34 Wn.2d at 862; Silverstone 55 Wash at 460. The trial court

did not err in granting partial summary judgment to the Howes on the issue of

hostility.

        Affirm.




WE CONCUR:
                                                   \D-et(/U&-} C«lh

   ] Ci oKe y -1




                                        13